AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2)                  Page 1 of 2 (Page 2 Not for Public Disclosure)


                                                  UNITED STATES DISTRICT COURT
                                                                                  for the
                                                                    Southern District
                                                                  __________ District of
                                                                                      ofIndiana
                                                                                         __________

                                United States of America
                                           v.                                       )
                                     Robbie L. Burris                               )
                                                                                    )   Case No: 2:10CR00026-009
                                   a/k/a "Country Guy"
                                                                                    )   USM No: 09854-028
Date of Original Judgment:                                        04/30/2012        )
Date of Previous Amended Judgment:                                                  )   Sara Varner
(Use Date of Last Amended Judgment if Any)                                               Defendant’s Attorney


                                ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                                         PURSUANT TO 18 U.S.C. § 3582(c)(2)
        Upon motion of ✔   u the defendant u the Director of the Bureau of Prisons u the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion is:
           u DENIED. u       ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of   144                     months is reduced to 109 months                           .
                                                         (Complete Parts I and II of Page 2 when motion is granted)



      The previous term of imprisonment imposed was more than the guideline range applicable to the defendant at
      the time of sentencing as a result of a binding plea agreement, and the reduced sentence is comparably more
      than the amended guideline range.




 A CERTIFIED TRUE COPY
 Laura A. Briggs, Clerk
 U.S. District Court
 Southern District of Indiana

 By
                       Deputy Clerk




Except as otherwise provided, all provisions of the judgment dated                                  04/30/2012            shall remain in effect.
IT IS SO ORDERED.

Order Date:                       October 30, 2018
                                                                                                                  Judge’s signature


Effective Date:                                                                              for Honorable Jane Magnus-Stinson, Chief Judge
                                 (if different from order date)                                         Printed name and title
